Citation Nr: 1757258	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999 and March 2001 to February 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2012 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 Board videoconference hearing, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2000 rating decision denied the Veteran's claim for entitlement to service connection for a right hand disability.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final. 

2.  The evidence added to the record since the last rating decision in June 2000 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for entitlement to service connection for a right hand disability, and creates a reasonable possibility of an allowance of the claim.

CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the claim for entitlement to service connection for a right hand disability is final.  38 U.S.C. § 5103, 7105 (West 2014); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § § 7104 (b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

II.  Analysis

The Veteran's claim for entitlement to service connection for a right hand disability was originally denied in a June 2000 rating decision for failure to show that her preexisting right hand disability was aggravated during her active service. 

The Veteran was notified of the June 2000 rating decision and of her appellate rights.  She did not appeal this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (b).  Thus, the June 2000 rating decision became final based on the evidence then of record.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the September 2000 rating decision included the Veteran's service treatment records (STRs) from her first period of service (June 1995 to June 1999), VA treatment records, and private treatment records.

The Veteran submitted her current application to reopen her claim in April 2011.  In a January 2012 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a right hand disability and decided the claim on the merits. 

As noted above even though the RO has determined there was new and material evidence to reopen the Veteran's claim the Board must also make its own determination regarding whether there is sufficient evidence to reopen the claim.  See Jackson, supra; Barnett, supra.  

Since the June 2000 rating decision the Veteran served on active duty for a second period from March 2001 to February 2011.  The STRs for her second period of service have since been associated with her claims file and indicated the Veteran complained of continued right hand numbness and pain.  The Board finds that the evidence received since the June 2000 rating decision is new and material evidence.  The STRs are new in they have not previously been considered, they did not exist at the time of the promulgation of the June 2000 rating decision.  The evidence is material in that it relates to an unestablished fact, whether the Veteran's right hand disability was aggravated during her active service and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen her claim for service connection for a right hand disability is granted.


REMAND

Prior to the adjudication of this appeal on the merits additional development must be undertaken.  

The Veteran was most recently provided with a November 2011 VA examination for her right hand disability to include hand, wrist, and nerve examinations.  The same examiner provided all three examinations and the opinion.  The examiner noted the Veteran's surgical history indicating she had a right wrist surgery at the time of the initial injury in 1990.  In the nerve examination the examiner noted a diagnosis of right hand ulnar nerve injury with pain and numbness in 1990.  The examiner indicated she could not say whether the Veteran's ulnar condition was aggravated because by her active service because the claims file contained normal EMGs.

The Board finds the November 2011 opinion to be inadequate.  The examiner indicated the Veteran only had one surgery for her right hand disability in 1990 however this is contradicted by the Veteran's claims file which indicates she had a surgery in 2000 between her first and second periods of service.  See August 2000 private treatment record.  In addition the examiner found the Veteran's claims files contained normal EMGs however, the record includes a June 1997 electrodiagnostic report indicated a result of an abnormal study.  As such, an addendum opinion must be obtained on remand.  

Moreover, the Board notes the Veteran's March 2013 Statement of the Case indicated the Veteran's June 1994 enlistment examination noted the Veteran's preexisting right hand disability.  Therefore, as the Veteran's pre-existing injury was noted at enlistment, the presumption of soundness would not attach.  However, the Board notes the Veteran's June 1994 report of medical examination indicates it is an ROTC Cadet examination rather than an enlistment examination.  The Veteran's claims file does not contain an enlistment examination for her June 1995 enlistment.  The first report of medical examination present in the Veteran's claims file is from October 1995 and indicates it is an airborne medical examination.  As the Board cannot determine whether the Veteran's pre-service right hand disability was reported on her June 1995 enlistment examination the presumption of soundness should be addressed.  
  
In addition the Board notes the Veteran submitted a November 2017 private opinion from Dr. G.M.  However, the Board finds the November 2017 private opinion alone insufficient to adjudicate the Veteran's claim.  Specifically, Dr. G.M. failed to provide his opinion using the standard of clearly and unmistakably, which is required for cases involving possible preexisting disabilities.  

In addition, the Veteran appears to continue to receive VA treatment.  Therefore, any and all outstanding VA Treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in November 2011 in connection with her claim for service connection for a right hand disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a right hand disability that existed prior to her first period (June 1995 to June 1990) and/or second period (March 2001 to February 2011) of active service?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's active service reports of medical examination and reports of medical history on all of which the Veteran reported her pre-service right hand injury;

ii.  An April 1990 private treatment record noting the pre-service right hand injury; and 

iii.  The Veteran's August 2017 Board hearing testimony describing her original right hand injury prior to her active service.   

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting right hand disability was not aggravated by either period of the Veteran's active service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The examiner should consider and discuss as necessary the following:

i.  The Veteran's STRs noting the Veteran complained of right hand pain and numbness during both periods of service;

ii.  The Veteran's lay statements and August 2017 Board hearing testimony noting right hand numbness and pain which began in 1997, during her first period of service, and has continued since then, with the exception of a brief period of relief following a 2000 surgery; and 

iii.  The November 2017 private opinion submitted by the Veteran indicating the Veteran's right hand disability was aggravated by her active service.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed right hand disability is etiologically related to her active service?

If the November 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


